DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuda et al. (Mitsuda) (Patent/Publication Number US 2013/0008528). 
	Regarding claims 1, 11, and 15, Mitsuda discloses an exhaust aftertreatment system (1, 60) and method for a vehicle (70) or vessel (e.g. See Figures 1-6; Paragraphs [0077-0078]), the exhaust aftertreatment system comprising: a first sleeve (60, 5, 21, 32), extending in an axial direction, and a second sleeve (4, 20, 31) located within the first sleeve (5, 21, 32) (e.g. See Figures 1-6; Paragraphs [0084-0086]), the second sleeve containing an exhaust aftertreatment component (2, 3) (e.g. See Paragraphs [0113] As shown in FIGS. 1 and 7 to 10, the exhaust gas purification device includes two gas purification bodies 2 and 3 (diesel oxidation catalyst 2 and soot filter 3) which purify exhaust gas discharged from the engine 70, the inner cases 4, 20, and 31 in which the gas purification bodies 2 and 3 are incorporated, and the outer cases 5, 21, and 32 in which the inner cases 4, 20, and 31 are incorporated. The inner cases 4, 20, and 31 are connected to the outer cases 5, 21, and 32 through the bonding flanges 25, 26, 40, and 41 which protrude toward outer peripheries of the outer cases 5, 21, and 32. The exhaust gas purification device includes a plurality of sets of combination of the gas purification bodies 2 and 3, the inner cases 4, 20, and 31 and the outer cases 5, 21, and 32. The bonding flanges 25 and 26 (40, 41) are sandwiched between and fixed by the pair of grasping flanges 51 and 52 (53, 54), thereby connecting the plurality of outer cases 5, 21, and 32 to each other.) (e.g. See Paragraphs [0089-0094, 0113]), wherein an axial direction of the second sleeve coincides with the axial direction of the first sleeve, and wherein the first sleeve and the second sleeve are welded to each other (e.g. See Paragraphs [0116] Next, detailed, structures of the bonding flanges 25, 26, and 40 will be described with reference to FIGS. 11(a) and (b). Since the bonding flanges 25, 26, and 40 basically have the same structures, the catalyst-side bonding flange 25 which is welded and fixed to the catalyst inner case 4 and the catalyst outer case 5 will be described as a representative example. As shown in FIGS. 11(a) and (b), the step-wise step 25a is formed on the bent angle portion of the catalyst-side bonding flange 25. The exhaust gas downstream side end of the catalyst outer case 5 is fitted over the step 25a, and the step 25a is welded and fixed to the exhaust gas downstream side end of the catalyst outer case 5.) (e.g. See Paragraphs [0100-0103, 0116-0119]); wherein the second sleeve with the second exhaust aftertreatment component in the first sleeve by inserting the second sleeve into the first sleeve in the axial direction thereof (e.g. See Paragraphs [0089-0094, 0131-0136]).
	Regarding claim 2, Mitsuda further discloses wherein step S1 comprises cutting the first exhaust aftertreatment component in pieces (2, 3), such as halves, when located in the first sleeve (e.g. See Paragraphs [0131-0136]).
	Regarding claim 3, Mitsuda further discloses wherein a mounting mat (6) is positioned between the second exhaust aftertreatment component and the second sleeve (e.g. See Paragraphs [0084-0085, 0089, 0092]).
	Regarding claims 4, 12, Mitsuda further discloses wherein two or more second exhaust aftertreatment components are mounted in the second sleeve (e.g. See Paragraphs [0084-0085, 0131-0136]).
	Regarding claims 5, 13, Mitsuda further discloses wherein step S3 comprises positioning a support between the first sleeve and the second sleeve (e.g. See Paragraphs [0084-0085, 0131-0136]).
	Regarding claim 6, Mitsuda further discloses wherein step S3 comprises welding the second sleeve to the first sleeve (e.g. See Paragraphs [0116] Next, detailed, structures of the bonding flanges 25, 26, and 40 will be described with reference to FIGS. 11(a) and (b). Since the bonding flanges 25, 26, and 40 basically have the same structures, the catalyst-side bonding flange 25 which is welded and fixed to the catalyst inner case 4 and the catalyst outer case 5 will be described as a representative example. As shown in FIGS. 11(a) and (b), the step-wise step 25a is formed on the bent angle portion of the catalyst-side bonding flange 25. The exhaust gas downstream side end of the catalyst outer case 5 is fitted over the step 25a, and the step 25a is welded and fixed to the exhaust gas downstream side end of the catalyst outer case 5.) (e.g. See Paragraphs [0084-0085, 0131-0136]).
	Regarding claims 7, 14, Mitsuda further discloses wherein step S3 comprises adapting a circumference of the first sleeve at or adjacent to an end thereof to a circumference of the second sleeve at the corresponding location (e.g. See Paragraphs [0106] Next, a structure for connecting adjoining outer cases 5, 21 and 32 to one another will be described with reference to FIGS. 1 and 7 to 10. As shown in FIGS. 1 and 7 to 10, a thick central grasping flange 51 (52) includes semi-arc bodies 51a and 51b (52a, 52b) divided into a plurality of bodies (two, in the embodiment) in a circumferential direction of the catalyst outer case 5 (filter outer case 21). Each of the semi-arc bodies 51a and 51b (52a, 52b) is formed into an arc (substantially semi-circular horseshoe shape). In a state where the filter outer case 21 is connected to the catalyst outer case 5, ends of the semi-arc bodies 51a and 51b (52a, 52b) are butted against (connected to) each other along the circumferential direction. That is, the outer periphery of the catalyst outer case 5 (filter outer case 21) is annularly surrounded by the semi-arc bodies 51a and 51b (52a, 52b).) (e.g. See Paragraphs [0106-0108, 0131-0136]).
	Regarding claim 8, Mitsuda further discloses wherein the method further comprises the step of: S0: Cutting open a piece of the outer casing of the exhaust aftertreatment system to allow access to the first aftertreatment component contained in the first sleeve (e.g. See Paragraphs [0084-0085, 0131-0136]).
	Regarding claim 9, Mitsuda further discloses wherein the piece of the outer casing being cut open comprises, or consists of, an end cover, or a portion of an end cover, of the exhaust aftertreatment system (e.g. See Paragraphs [0084-0085, 0131-0136]).
	Regarding claim 10, Mitsuda further discloses wherein the method further comprises the step of: S4: Remounting the piece cut open in step S0 at the outer casing of the exhaust aftertreatment system after step S3 (e.g. See Paragraphs [0131] ….. in which the inner cases 4 and 20 are incorporated, and the outer cases 5 and 21 are arranged side by side in the exhaust gas moving direction and connected to each other, one of the adjoining inner cases 4 and 20 is inserted into the other inner case to form a double-layer structure, and the loosely-fitting gap 23 is formed between the inner side surface of the one inner case 4 (20) and the outer side surface of the other inner case 20 (4). Therefore, the gas purification body 3 (2) in the other inner case 20 (4) can be largely exposed to outside by separating the other inner case 20 (4) from the one inner case 4 (20). Hence, there is an effect that it is possible to enhance the operability of the maintenance operation (cleaning and the like of the gas purification bodies 2 and 3) which is carried out while separating the outer cases 5 and 21 from each other. Both the inner cases 4 and 20 can be easily attached to and detached from each other due to the existence of the loosely-fitting gap 23 located between both the inner cases 4 and 20…..) (e.g. See Paragraphs [0084-0085, 0131-0136]).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Doura et al. (Pat./Pub. No. US 2014/0308174), Merchant et al. (Pat./Pub. No. US 2010/0024407), Sandou et al. (Pat./Pub. No. US 2016/0017778), Rao et al. (Pat./Pub. No. US 2014/0154159), Kimura et al. (Pat./Pub. No. US 2011/0180344), and Saito et al. (Pat./Pub. No. US 2011/0120085), all discloses an exhaust gas purification for use with an internal combustion engine. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        November 19, 2022